department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date tax_exempt_and_government_entities_division number release date legend org organization name xx date address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated october 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective july 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights our adverse determination was made for the following reasons internal_revenue_code sec_6001 requires organizations exempt from tax to such rules keep such records and render such statements as are required by and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status you failed to meet the records keeping and reporting requirements under sec_6001 and sec_6033 you no longer meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service north 8th street richmond va date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations letter catalog number 34809f schedule number or exhibit explanations of items form 886-a rev date name of taxpayer tax identification_number year period ended org 20xx06 tin legend 20xx date state state org organization name number activity program director program director program manager bm-2 board member foundation director foundation director chairman chairman chairman chairman bm-3 board member tin taxpayer identification program manager program manager co-1 company co-2 activity company city city program manager bm-1 board member bm-4 board member issue whether org org qualifies for exemption under sec_501 of the internal_revenue_code facts org org was incorporated as a state non-stock corporation effective april 20xx the org was granted exemption under sec_501 on april 20xx the articles of incorporation of org state that the purpose of the corporation is the corporation will be dedicated to coordinating human services and delivering them to at-risk youth in northern state and to their families through the supportive environment of the public schools or alternate education sites the corporation will endeavor to enable said youth and their families to have access to a broad range of needed social and educational_services by establishing a coordinated delivery system of city resources within an educational setting the objective of the corporation will be to reduce the number of school dropouts in northern state attempts to contact the org at the address listed on the form 990-ez resulted in returned letters significant research was required to locate individuals associated with the org program manager was program manager for the org from july 20xx until april 20xx according to a letter she wrote to the service dated august 20xx she provided a copy of minutes of the october 20xx board_of directors meeting attached as exhibit a indicating program manager was to focus only on activity program manager provided a copy of her calendar to support her claim that she conducted activities consistent with the org’s exempt_purpose for the period under examination the correspondence from program manager indicated that she conducted activities consistent with the org’s exempt_purpose for period of july form 886-a catalog number 20810w publish no irs gov service_department of the treasury-internal revenue form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org tin 20xx06 20xx to april 20xx no evidence was provided that proved the org conducted activities consistent with its exempt_purpose the correspondence from program manager further stated that all board members had resigned leaving chairman chairman of the board_of directors and executive all of the service’s attempted contacts with the director as the only known officer chairman of the board_of directors were unsuccessful the service contacted co- the parent organization in an effort to secure information state program director program director indicated the org had stopped sending reports to the state organization and that he was aware that the board members had all resigned the service contacted the co-2 in city state program manager program manager for the northeast region said that chairman had passed away in january 20xx an obituary showed chairman died january 20xx attached as exhibit b in an effort to secure information about the organization the service contacted the prior chairman of the board chairman who left the board when his term ended at the time chairman became chairman of the board chairman had no information of the org’s activities for the period under examination because he no longer participated the following individuals listed on the october 20xx board meeting minutes as being present at the meeting were contacted bm-1 bm-2 bm-3 and bm-4 bm-4 was the only one who recalled events related to the org she stated she believed it was early in 20xx that the board dissolved when chairman became unresponsive to their requests the agent participated in a meeting on april 20xx with program manager representative from the co-2 program director phd program director for co-1 and foundation director phd foundation director for co-1 foundation director stated that neither the co-1 nor the co-2 had any intent of reestablishing the operation of the org the service reviewed available books_and_records and found no correspondence meeting minutes contracts or other documents that pertained to the period under examination or indication of the org’s performance of its exempt_purpose after april 20xx the agent examined the org’s form 990-ez for the year ending june 20xx the return reflected under part iv on page officers directors and key employees chairman as chair of the board and program manager as program manager the return was signed by program manager indicating the name of program manager program manager the org’s form 990-ez for the year ending june 20xx indicated termination by virtue of checking the box on page under b the return listed chairman as the form 886-a catalog number 20810w publish no irs gov service_department of the treasury-internal revenue form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org sole officer his position was chairman of the board the return was signed by program manager the program manager officer was lined out on the signature line on page attached as exhibit c tin 20xx06 the org has not filed form_990 990-ez for the years ending june 20xx and june 20xx an information_document_request was sent to org with a request to file the form_990 for the tax period ending june 20xx the org failed to respond to the request to file the forms for the tax period ending june 20xx the org failed to file form w-3 and forms w-2 with the social_security administration for the years ending december 20xx and december 20xx the state state corporation commission terminated the corporate status of the org effective august 20xx law sec_501 provides that corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of a organizational and operational tests form 886-a catalog number 20810w publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer tax identification_number year period ended org the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt tin 20xx06 c operational_test primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 d exempt purposes educational defined i in general -the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 a and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law form 886-a catalog number 20810w publish-no irs gov service_department of the treasury-internal revenue schedule number or exhibit explanations of items form 886-a rev date name of taxpayer tax identification_number year period ended org tin 20xx06 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government’s position it is the government’s position that org is no longer exempt as a sec_501 organization because it fails the operational_test the org is not being operated exclusively for its exempt_purpose in that it ceased providing instruction and training of individuals for the purpose of improving and developing their capabilities the org indicated termination on its 20xx06 form 990-ez the org has no intention of conducting exempt_activities the org has no governing board and in accordance with treas reg section the org has no means to sustain itself c -1 a when the org fails to meet either the organizational_test or the operational_test it is not exempt the org has failed to file form_990 for the years ending june 20xx and june 20xx despite the fact that the form_990 for june 20xx was specifically solicited in an information_document_request the org has failed to file form w- and forms w-2 with the social_security administration for the calendar years ending december 20xx and 20xx in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax given the subject organization’s failure_to_file required information returns such as forms for the years ending june 20xx and 20xx and form w-3 and forms w-2 for the years ending december 20xx and december 20xx org’s exemption under sec_501 should be revoked form 886-a catalog number 20810w publish no irs gov service_department of the treasury-internal revenue form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number tin year period ended 20xx06 conclusion based upon audit work performed it is the service’s position that org no longer qualifies for exemption as it fails the operational_test of an sec_501 organization the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly we propose revoking the organization's exempt status effective july 20xx form 886-a catalog number 20810w publish no irs gov service_department of the treasury-internal revenue
